      Case 1:20-cv-03127-SAB     ECF No. 61     filed 09/11/20   PageID.1463 Page 1 of 4




1    Emily Dodds Powell
     Anna F. Cavnar
2    CALFO EAKES LLP
     1301 Second Avenue, Suite 2800
3    Seattle, WA 98101
     Phone: (206) 407-2210
4    Fax: (206) 407-2224
     Email: emilyp@calfoeakes.com
5           annac@calfoeakes.com

6    Elizabeth B. Wydra (pro hac vice pending)
     Brianne J. Gorod (pro hac vice pending)
7    Dayna J. Zolle (pro hac vice pending)
     CONSTITUTIONAL ACCOUNTABILITY CENTER
8    1200 18th Street NW, Suite 501
     Washington, D.C. 20036
9    (202) 296-6889
     Email: elizabeth@theusconstitution.org
10          brianne@theusconstitution.org
            dayna@theusconstitution.org
11
     Counsel for Proposed Amici Curiae Members of Congress
12
                          UNITED STATES DISTRICT COURT
13                   FOR THE EASTERN DISTRICT OF WASHINGTON
                                   AT YAKIMA
14
      STATE OF WASHINGTON, et al.,                Case No. 1:20-cv-3127-SAB
15
                                  Plaintiffs,
                                                  MOTION FOR LEAVE
16              v.                                TO APPEAR PRO HAC VICE
                                                  FOR BRIANNE J. GOROD
      DONALD J. TRUMP, in his official
17
      capacity as President of the United
      States of America, et al.,
18

19                              Defendants.

20

     MOTION FOR LEAVE                                                           LAW OFFICES
                                                                            CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                          1301 SECOND AVENUE, SUITE 2800
     FOR BRIANNE J. GOROD                                              SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 1
      Case 1:20-cv-03127-SAB     ECF No. 61   filed 09/11/20    PageID.1464 Page 2 of 4




1          Pursuant to Local Rule 83.2(c) of the United States District Court for the

2    Eastern District of Washington, Brianne J. Gorod of the Constitutional

3    Accountability Center hereby seeks permission to appear and participate as counsel

4    in the above-entitled action for certain members of Congress, who are proposed

5    Amici Curiae in this matter. Her contact information is:

6          Brianne J. Gorod
           CONSTITUTIONAL ACCOUNTABILITY CENTER
7          1200 18th Street NW, Suite 501
           Washington, D.C. 20036
8          Phone:      (202) 296-6889
           Email:      brianne@theusconstitution.org
9

10         Ms. Gorod is appearing on behalf of proposed Amici Curiae in this matter,

11   and the particular need for her appearance and participation is to ensure adequate

12   representation of the interests of Amici Curiae. Ms. Gorod has not been disbarred

13   or formally disciplined by any court or state bar association. She is a member in

14   good standing in the following courts:

15         Name of Court                                       Admission Date

16         U.S. Supreme Court                                  05/18/2009

17         U.S. Court of Appeals, Second Circuit               06/12/2018

18         U.S. Court of Appeals, Sixth Circuit                08/23/2011

19         U.S. Court of Appeals, Eighth Circuit               01/08/2013

20         U.S. Court of Appeals, D.C. Circuit                 07/31/2019

     MOTION FOR LEAVE                                                           LAW OFFICES
                                                                            CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                          1301 SECOND AVENUE, SUITE 2800
     FOR BRIANNE J. GOROD                                              SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 2
      Case 1:20-cv-03127-SAB     ECF No. 61     filed 09/11/20    PageID.1465 Page 3 of 4




1          U.S. District Court, D.C.                             04/24/2017

2          New York                                              01/24/2006

3          D.C.                                                  07/11/2008

4          Emily Dodds Powell and Anna F. Cavnar will act as associated counsel for

5    Ms. Gorod in this matter. Contact information for associated counsel is set out

6    below.

7          Respectfully submitted this 11th day of September, 2020.

8                              CALFO EAKES LLP

9                              By      /s/ Emily Dodds Powell
                                    Emily Dodds Powell, WSBA# 49351
10                                  Anna F. Cavnar, WSBA# 54413
                                    1301 Second Avenue, Suite 2800
11                                  Seattle, WA 98101
                                    Phone: (206) 407-2210
12                                  Fax: (206) 407-2224
                                    Email: emilyp@calfoeakes.com
13                                          annac@calfoeakes.com

14                             CONSTITUTIONAL ACCOUNTABILITY CENTER

15                             By      /s/ Brianne J. Gorod
                                    Brianne J. Gorod
16                                  1200 18th Street NW, Suite 501
                                    Washington, D.C. 20036
17                                   Phone: (202) 296-6889
                                     Email: brianne@theusconstitution.org
18
                               Counsel for Proposed Amici Curiae Members of
19                              Congress

20

     MOTION FOR LEAVE                                                             LAW OFFICES
                                                                              CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                            1301 SECOND AVENUE, SUITE 2800
     FOR BRIANNE J. GOROD                                                SEATTLE, WASHINGTON 98101
                                                                      TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 3
      Case 1:20-cv-03127-SAB     ECF No. 61   filed 09/11/20   PageID.1466 Page 4 of 4




1

2                             CERTIFICATE OF SERVICE

3          I hereby certify that on September 11, 2020, the foregoing document was filed

4    with the Clerk of the Court, using the CM/ECF system, causing it to be served on all

5    counsel of record.

6          Dated: September 11, 2020.
                                                  /s/ Erica Knerr
7                                                     Erica Knerr

8

9

10

11

12

13

14

15

16

17

18

19

20

     MOTION FOR LEAVE                                                           LAW OFFICES
                                                                            CALFO EAKES LLP
     TO APPEAR PRO HAC VICE                                          1301 SECOND AVENUE, SUITE 2800
     FOR BRIANNE J. GOROD                                              SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 4
